11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Matthew Tyler Jones,                         * From the 104th District Court
                                               of Taylor County,
                                               Trial Court No. 18637B.

Vs. No. 11-15-00200-CR                       * April 14, 2016

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we modify the judgment of the trial court to delete the $794 fine. The
appeal is otherwise dismissed.